     Case: 1:19-cv-01204 Document #: 1 Filed: 02/15/19 Page 1 of 32 PageID #:1



                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS

JOHN HAWKINS,                       )
                                    )
      Plaintiff,                    )                      CIVIL ACTION NO.:
v.                                  )
                                    )
ZIMMER, INC. and                    )                      JURY TRIAL DEMANDED
ZIMMER HOLDINGS, INC. , n/k/a       )
ZIMMER BIOMET HOLDINGS, INC.        )
                                    )
      Defendants.                   )
____________________________________)


                                        COMPLAINT

       Plaintiff, JOHN HAWKINS, by and through his counsel, hereby sues ZIMMER, INC. and

ZIMMER HOLDINGS, INC., n/k/a ZIMMER BIOMET HOLDINGS, INC. (collectively, referred

to as “Zimmer” and/or “Defendants”) and alleges as follows:


                                NATURE OF THE ACTION

       1.     This is an action for strict products liability, failure to warn, defective design,

manufacturing defect, negligence, breach of express and implied warranties, and negligent

misrepresentation, brought by JOHN HAWKINS (“Plaintiff”) for injuries arising out of the

Zimmer M/L Taper with Kinectiv® Technology Hip Implant System (“Kinectiv”).

       2.     Defendant Zimmer manufactured and supplied to doctors a dual modular, total hip

arthroplasty system known as the Zimmer M/L Taper with Kinectiv® Technology Hip Implant

System, which was designed to be implanted with either (1) a cobalt-chromium femoral head or

(2) a ceramic femoral head.

       3.     The Zimmer M/L Taper with Kinectiv® Technology Hip Implant System utilized

with a cobalt-chromium femoral head created an unreasonable risk of harm to Plaintiff.
      Case: 1:19-cv-01204 Document #: 1 Filed: 02/15/19 Page 2 of 32 PageID #:2



        4.      The unreasonable risk of pain, swelling, metallosis, trunnionosis, adverse local

tissue reaction, and/or the need for early revision surgical intervention, whether from corrosion,

micromotion, fretting or some other mechanism, renders the Zimmer M/L Taper with Kinectiv®

Technology Hip Implant System with a metal cobalt-chromium femoral head a defective product.

        5.      The selection and implantation of the Zimmer M/L Taper with Kinectiv® by

Plaintiff’s surgeon, Richard A. Berger, M.D., was a result of the misinformation, marketing, sales,

promotion and direction by Zimmer.

                                    JURISDICTION & VENUE

        6.      Plaintiff JOHN HAWKINS is and was at all times relevant, a citizen and resident

of State of Illinois.

        7.      ZIMMER, INC. is and was at all times relevant, a foreign corporation, organized

under the laws of Delaware with principal place of business located in Warsaw, Indiana.

        8.      ZIMMER HOLDINGS, INC. n/k/a ZIMMER BIOMET HOLDINGS, INC. is a

foreign corporation organized under the laws of Delaware, with its principal place of business

located in Warsaw, Indiana.

        9.      ZIMMER, INC. and ZIMMER HOLDINGS, INC. n/k/a ZIMMER BIOMET

HOLDINGS, INC. are hereinafter collectively referred to as “Zimmer”. “Zimmer” includes and

included any and all parents, subsidiaries, affiliates, divisions, franchises, partners, joint venturers,

and organizational units of any kind, their predecessors, successors and assigns and their officers,

directors, employees, agents and representatives and any and all other persons acting on behalf of

Defendant ZIMMER, INC. and Defendant ZIMMER HOLDINGS, INC. n/k/a ZIMMER

BIOMET HOLDINGS, INC.




                                                   2
      Case: 1:19-cv-01204 Document #: 1 Filed: 02/15/19 Page 3 of 32 PageID #:3



        10.     Zimmer designed, manufactured, fabricated, marketed, packaged, advertised,

distributed and sold the Zimmer M/L Taper with Kinectiv® Technology Hip Implant System

devices throughout the world, including in Cook County, in the State of Illinois.

        11.     Zimmer knowingly markets to, and derives income from patients in Cook County,

in the State of Illinois, from the sale of the Zimmer M/L Taper with Kinectiv® Technology Hip

Implant System.

        12.     The Defendants acted jointly and severally.

        13.     The defective Zimmer M/L Taper with Kinectiv® Technology Hip Implant System

was implanted into Plaintiff’s right hip by Richard A. Berger, M.D. on December 29, 2009 at Rush

University Medical Center in Chicago, Illinois. At that time, the Zimmer M/L Taper with

Kinectiv® Technology Hip Implant System manufactured, designed, distributed, and warranted

by Defendants was implanted into Plaintiff. Plaintiff’s surgeon, medical staff, and other healthcare

providers met or exceeded the standard of care applicable to the hip replacement surgeries.

        14.     As a result of his condition, Plaintiff underwent a painful, expensive, and physically

risky surgery to remove and replace the defective Zimmer M/L Taper with Kinectiv® Technology

Hip Implant System on his right side on April 10, 2017 at Central DuPage Hospital in Winfield,

Illinois by William Sterba, M.D.

        15.     This Court has jurisdiction over Defendants and this action pursuant to 28 U.S.C.

§ 1332 because there is complete diversity of citizenship between Plaintiff and Defendants and

because the amount in controversy between Plaintiff and Defendants exceeds $75,000, exclusive

of interest and cost, and because, among other reasons, Defendants have significant contacts with

this district by virtue of doing business within this judicial district.




                                                    3
      Case: 1:19-cv-01204 Document #: 1 Filed: 02/15/19 Page 4 of 32 PageID #:4



       16.     Venue is proper within this district pursuant to 28 U.S.C. § 1391 because a

substantial part of the acts and/or omissions giving rise to these claims occurred within this district

                ZIMMER M/L TAPER WITH KINECTIV® TECHNOLOGY
                     HIP IMPLANT SYSTEM DEVICE HISTORY

       17.     ZIMMER, INC., and ZIMMER HOLDINGS, INC. n/k/a ZIMMER BIOMET

HOLDINGS, INC., were the designers, manufacturers, and suppliers of the Zimmer M/L Taper

with Kinectiv® Technology Hip Implant System and related components in the business of putting

medical devices, including the Kinectiv®, on the market.

       18.     Zimmer warranted the Zimmer M/L Taper with Kinectiv® Technology Hip

Implant System and placed the device into the United States stream of commerce.

       19.     Before it set out to design the dual-modular Zimmer M/L Taper with Kinectiv®

Technology Hip Implant System in 2002, Zimmer knew of the danger to human beings if cobalt-

chromium metal debris from its products was released into the body through corrosion,

micromotion, and/or fretting.

       20.     Before placing the Zimmer M/L Taper with Kinectiv® Technology Hip Implant

System on the market, Zimmer was required to mitigate risks of the product, including any element

of the design that created toxic levels of corrosion and debris that could result in pain, swelling,

pseudotumor formation, osteolysis, instability, dislocation, metallosis, trunnionosis, adverse tissue

reaction and/or the need for early surgical revision in patients-consumers.

       21.     Despite the knowledge of what might cause corrosion and fretting, the new design

Zimmer came up with in the early 2000s and eventually used for the Zimmer M/L Taper with

Kinectiv® Technology Hip Implant System called for a neck designed to be thinner in all planes

as compared to the M/L Taper.




                                                  4
      Case: 1:19-cv-01204 Document #: 1 Filed: 02/15/19 Page 5 of 32 PageID #:5



       22.       The Zimmer M/L Taper with Kinectiv® Technology Hip Implant System neck

was/is made of titanium which is more flexible than cobalt-chromium (hereinafter, “CoCr”) and

was designed to be paired with a dissimilar metal – a CoCr femoral head.

       23.       The Zimmer M/L Taper with Kinectiv® Technology Hip Implant System is

designed to be used with a +0 offset head only.

       24.       The Zimmer M/L Taper with Kinectiv® Technology Hip Implant is part of a

modular system that consists of an acetabular component, femoral head, femoral neck, and the

instrumentation necessary for implantation of these components. The femoral neck and stem are

made from Tivanium® Ti-6Al-4V Alloy. The femoral stem has a porous coating of titanium

plasmas spray.

       25.       The head/neck modular connection of the femoral stem assembly is a 12/14 taper

designed to mate with the corresponding bore of a metal or ceramic femoral head component.

       26.       The changes in design of the Zimmer M/L Taper with Kinectiv® Technology Hip

Implant System, which were different from the M/L Taper include, without limitation: (a) the

introduction of a modular neck, increasing flexibility, (b) additional of dual modular junctions,

and, (c) variation in the geometry of available components of the neck, both longer and shorter

with different angles of version.

       27.       The Zimmer M/L Taper with Kinectiv® Technology Hip Implant System modular

neck implants are offered in straight and anteverted/ retroverted designs. The Zimmer M/L Taper

with Kinectiv® Technology Hip Implant System includes thirty-two titanium neck implants

providing sixty head center options: twenty straight, twenty anteverted and twenty retroverted.

       28.       There are three broad types of modularity: (1) proximal; (2) mid-stem; and (3)

distal. Proximal modularity includes head-neck junctions and neck-stem junctions, among others.



                                                  5
      Case: 1:19-cv-01204 Document #: 1 Filed: 02/15/19 Page 6 of 32 PageID #:6



       29.     In a modular neck-stem design, such as the Zimmer M/L Taper with Kinectiv®

Technology Hip Implant System, there is a “double taper”. The resulting junctions are subject to

both axial and bending stresses, and others.

       30.     The dual-modular design of the Zimmer M/L Taper with Kinectiv® Technology

Hip Implant System doubled the locations where micromotion and fretting can occur, not only at

each individual junction, but stemming from the dynamic created by two junctions.

       31.     The design and selection of material at the dual junctions has an effect on the

durability and survivability of the individual component(s) and system as a whole in vivo.

       32.     Zimmer designed, manufactured, promoted, sold and/or marketed the Zimmer M/L

Taper with Kinectiv® Technology Hip Implant System to be “implanted in a wide variety of

patient types”, including, but not limited to: “younger patients; elderly patients; and hip fracture

patients”. Zimmer M/L Taper Hip Prosthesis with Kinectiv ® Technology, 97-7713-001-00 Rev. 2

1012-H16 7.5ML, 2007.

       33.     For decades, there were concerns in the orthopedic community about employment

of this “dual”’ modularity. Specifically, it was believed that the additional distal junction of the

stem and neck would be a potential site of stem fracture, junction instability and particulate debris

generation.

       34.     Defendants were aware of the problems caused by the increased modularity at the

time they designed, manufactured, marketed, distributed and/or sold the Zimmer M/L Taper with

Kinectiv® Technology Hip Implant System.

       35.     The Zimmer M/L Taper with Kinectiv® Technology Hip Implant System taper is

a 12/14 size with threading on the taper. This threading can be described as shallow grooves on

the portion of the taper that articulates with the head. This threading on the taper is used to comply



                                                  6
        Case: 1:19-cv-01204 Document #: 1 Filed: 02/15/19 Page 7 of 32 PageID #:7



with the requirements of the manufacturer of ceramic head option, CeramTec.

         36.   The significance of the Zimmer M/L Taper with Kinectiv® Technology Hip

Implant System taper threading is (1) it protects ceramic heads and (2) provides an interface at the

junction with a metal head which is much more likely to produce wear and debris under fretting

conditions. The threads were not designed to enhance the performance of metal heads.

         37.   The decision to allow the use of dissimilar metals and a CoCr head (rather solely

than a ceramic head) in the Zimmer M/L Taper with Kinectiv® Technology Hip Implant System

created an unreasonable risk and made it defective.

         38.   The concept that that corrosion might occur at the head-neck taper junction of a

total hip prosthesis was first described in the early 1980s. When Zimmer was designing the Zimmer

M/L Taper with Kinectiv® Technology Hip Implant System, with dual modularity, this concept

had to be a consideration.

         39.   Zimmer cleared the Zimmer M/L Taper with Kinectiv® Technology Hip Implant

System device, and its related components, under a process used by the United States Food and

Drug Administration (hereinafter, “FDA”) known as the 510(k) Premarket Notification. Under

Section 510(k) of the Federal Food, Drug and Cosmetic Act, a medical device does not have to go

through the rigors of a clinical study to gain approval by the FDA. Instead, the device is supposed

to demonstrate substantial equivalence to a predicate medical device.

         40.   The first components of the Zimmer M/L Taper with Kinectiv® Technology Hip

Implant System were cleared for sale in the United States according to Section 510(k) in January,

2007.




                                                 7
      Case: 1:19-cv-01204 Document #: 1 Filed: 02/15/19 Page 8 of 32 PageID #:8



               FAILURE TO WARN PHYSICIANS OF THE
   DANGERS ASSOCIATED WITH THE DUAL MODULAR ZIMMER M/L TAPER
         WITH KINECTIV® TECHNOLOGY HIP IMPLANT SYSTEM

       41.       Zimmer marketed its hip implants, including the Zimmer M/L Taper with

Kinectiv® Technology Hip Implant System, to orthopedic surgeons and hospitals rather than end-

user patients.

       42.       Zimmer had the ability to inform surgeons or hospitals of developing problems or

defects in its devices through e-mail, letter, recalls, warnings in product inserts and/or through its

product representative(s), who works directly with the surgeon.

       43.       The mechanical environment of the dual modular junctions place the Zimmer M/L

Taper with Kinectiv® Technology Hip Implant System at increased risk for failure from pain,

swelling, pseudotumor formation, metallosis, adverse local tissue reaction, synovitis, osteolysis,

and/or dislocation, resulting from excessive wear debris, fretting corrosion and recurrent

repassivation.

       44.       The fretting process (mechanical micromotion) is strongly influenced by

distribution of pressure and force at the modular junctions, rendering these junctions vulnerable to

accelerated generation of metal wear debris and corrosion.

       45.       Each additional modular interface introduces a contributing source for metal wear

particular and debris generation. These junctions exponentially compound and accelerate the wear

debris generation process.

       46.       Corrosion is time-sensitive and accelerated with mechanical stresses. This

phenomenon was known to Zimmer, or should have been known by Zimmer, at all times relevant

to the design, manufacture, marketing and sale of the Zimmer M/L Taper with Kinectiv®

Technology Hip Implant System.



                                                  8
        Case: 1:19-cv-01204 Document #: 1 Filed: 02/15/19 Page 9 of 32 PageID #:9



         47.      At the time of design, manufacture, testing and marketing, Zimmer knew or should

have known, combinations of metal alloys at a junction, such as the titanium and cobalt-chromium

head-neck junction of the Zimmer M/L Taper with Kinectiv® Technology Hip Implant System,

generate excessive fretting, corrosion and metal wear debris.

         48.      Zimmer did not inform or warn and is still not informing or warning physicians or

consumers either through its sales representatives, correspondence, advertising or package inserts

that:

               a. Selection of a metal CoCr head rather than a ceramic head to pair
                  with the titanium neck significantly increases the risk of toxic
                  amounts of corrosion and metal debris which might cause pain;
                  swelling; metallosis; trunnionosis; tissue necrosis; adverse local
                  tissue reaction; osteolysis; dislocation; and/or the need for early
                  revision;

               b. Zimmer’s pre-market corrosion testing only used ceramic heads, not
                  metal CoCr heads with the Kinectiv necks; and/or,

               c. Zimmer never performed corrosion testing utilizing both modular
                  junctions at the same time.

         49.      Zimmer never performed any clinical trials and/or studies prior to marketing the

Zimmer M/L Taper with Kinectiv® Technology Hip Implant System.

         50.      Zimmer did not fully and/or adequately test the configuration of this new, dual-

modular design with two metal-to-metal junctions, utilizing a CoCr femoral head and titanium

neck junction, that was implanted into Plaintiff.

         51.      Although the United States does not have a complete and accurate database which

can be used to track problems with hip implants, the Australian Registry can provide information

regarding how a product is performing in comparison to other products.

         52.       According to the Australian registry of devices implanted in Australia between

September 1999 – December 2013, comparing the Kinectiv with all other total conventional hip

                                                    9
     Case: 1:19-cv-01204 Document #: 1 Filed: 02/15/19 Page 10 of 32 PageID #:10



prostheses, this prosthesis, the Kinectiv, has been identified as having a significantly higher

revision rate. The Zimmer M/L Taper with Kinectiv® Technology Hip Implant System has a

revision rate of 4.6 percent after four years, which is 50% higher than the average revision rate of

2.9 percent for all other hip implants.

        53.     Zimmer continues to market the CoCr heads for use with the titanium necks in the

Zimmer M/L Taper with Kinectiv® Technology Hip Implant System.

        54.     Zimmer marketed the Zimmer M/L Taper with Kinectiv® Technology Hip Implant

System stating: “[y]ears of extensive engineering design, laboratory testing, testing, and clinical

consultation have been devoted to optimizing the structural integrity and junction debris

characteristics of the Kinectiv implants. The development and testing of this system not only

addressed typical implant performance requirements but criteria exclusive to modular junctions as

well. Specifically, these requirements included: 1) Proximal               Implant Strength, 2)

Fretting/Corrosion, and 3) Junction Stability.” In other words, Defendants specifically marketed

the Zimmer M/L Taper with Kinectiv® Technology Hip Implant System to alleviate the concerns

of doctors and patients who may have heard about fretting and corrosion problems with

competitors’ hip implant devices. Performance Evaluation of Kinectiv ® Technology, S. Meulink,

et. al, 2009.

        55.     Reassurances of device safety were made through direct promotional contact by

Defendants’ sales representatives and distributors, through word-of-mouth from Zimmer’s

physician/technical consultants, and/or through industry targeted promotional materials.

        56.     Despite these reassurances, the defective design and manufacture of the Zimmer

M/L Taper with Kinectiv® Technology Hip Implant System, with a CoCr modular femoral head,

generates excessive fretting and corrosion occurring at the neck-stem and head-neck taper



                                                10
     Case: 1:19-cv-01204 Document #: 1 Filed: 02/15/19 Page 11 of 32 PageID #:11



junctions. The fretting and corrosion generates toxic metal debris, metal ions and other chemical

byproducts which are released into the surrounding tissues. These metal debris, metal ions and

byproducts destroy the surrounding tissue and bone, often causing pseudotumors and other metal

related conditions. The release of metal debris and metal ions also causes systemic exposure to the

toxic metallic elements, often reflected in elevated blood serum and/or urine testing levels.

        57.     Defendants were aware of the problems caused by dual modularity at the time that

they designed, manufactured, marketed, distributed, and/or sold the Zimmer M/L Taper with

Kinectiv® Technology Hip Implant System. Nonetheless, Defendants employed the design in its

Zimmer M/L Taper with Kinectiv® Technology Hip Implant System in reckless disregard for the

safety of patients, including Plaintiff.

        58.     Moreover, despite direct knowledge of significant adverse events reported by

patients and physicians, as well as awareness of failures that have been reported in the literature

and published in national Registries, Defendants have continued to market the Zimmer M/L Taper

with Kinectiv® Technology Hip Implant System as being safe and effective with the CoCr femoral

head.

        59.     From the time that Defendants first began selling the Zimmer M/L Taper with

Kinectiv® Technology Hip Implant System in the United States through today, its product labeling

and product information failed to contain adequate information, instructions, and warnings

concerning implantation of the product, specifically with the use of a CoCr femoral head, and its

increased risks of fretting and corrosion.

                            PLAINTIFF’S USE OF THE PRODUCT

        60.     A defectively designed, manufactured and marketed Zimmer M/L Taper with

Kinectiv® Technology Hip Implant System left the hands of Defendants in its defective condition,



                                                11
    Case: 1:19-cv-01204 Document #: 1 Filed: 02/15/19 Page 12 of 32 PageID #:12



delivered into the stream of commerce, and was implanted in Plaintiff JOHN HAWKINS’s right

hip on December 29, 2009 at Rush University Medical Center by Richard A. Berger, M.D.

Plaintiff was implanted on the right hip with the following components:

                a.     Versys® 12/14 Tapered Cobalt-Chromium +0, 32mm
                       femoral head;

                b.     M/L Taper with Kinectiv® Stem, Size 13.5;

                c.     M/L Taper with Kinectiv® Neck Implant Size R;

                d.     Trilogy Acetabular Shell 56mm OD Cluster, and;

                e.     Longevity® Acetabular Liner XLPE 32mm x 56 mm.

       61.      As a direct and proximate result of Defendants defective design, manufacture,

marketing, distribution, and/or sale of the Zimmer M/L Taper with Kinectiv® Technology Hip

Implant System and placing the defective Device into the stream of commerce, Plaintiff has been

injured and damaged as follows:

             a. After the implantation of the Zimmer M/L Taper with Kinectiv®
                Technology Hip Implant System Device, Plaintiff initially did well,
                but developed some pain.

             b. Plaintiff subsequently underwent fluid aspiration and blood serum
                analysis which showed elevated cobalt levels but no evidence of
                infection.

             c. Plaintiff consulted with William Sterba, M.D. on February 23, 2017,
                at which time Dr. Sterba indicated that the hip implant was failing
                and causing metal debris to be released from the connection between
                the head and stem of the implant.

             d. Plaintiff, John Hawkin’s defective Zimmer M/L Taper with
                Kinectiv® Technology Hip Implant System suffered from fretting
                and corrosion causing metals and corrosion byproducts to be
                released into his bodily tissues surrounding the implant.

             e. The release of these metals and corrosion byproducts from the
                defective Zimmer M/L Taper with Kinectiv® Technology Hip
                Implant System tissue reaction and/or trunnionosis (pain and
                physical damage) to Plaintiff’s surrounding tissues.

                                                12
    Case: 1:19-cv-01204 Document #: 1 Filed: 02/15/19 Page 13 of 32 PageID #:13




             f. As a result of his condition, Plaintiff underwent a painful, expensive,
                and physically risky surgery to remove and replace the defective
                Zimmer M/L Taper with Kinectiv® Technology Hip Implant
                System on his right side on April 10, 2017, at the age of 67 at Central
                DuPage Hospital, in Winfield, Illinois by William Sterba, M.D.

             g. Intraoperative findings included: (1) significant fluid collection,
                noted most prominently anterior, with also a granulomatous type
                collection at the medial femur anterior to the lesser trochanter; (2)
                trunnionosis with grayish debris/fluid noted around the head-neck
                junction; (3) intact modular neck component; (4) stable femoral and
                acetabular components with some evidence of lysis present at the
                more proximal aspect on the femoral side.

       62.      The mechanism of failure in Plaintiff’s device was exactly the same mechanism of

failure that Defendants had marketed and warranted would not occur because of the Zimmer M/L

Taper with Kinectiv® Technology Hip Implant System’s design and composition. It was also the

same failure mechanism that the medical and scientific community had been studying and

documenting in modular device designs since the 1990s,

       63.      Moreover, the symptoms and findings associated with modular device failures that

have been reported in the literature are identical to those suffered by Plaintiff.

       64.      As a direct and proximate result of Defendants’ defective design, manufacturing,

marketing, distribution, sale and warnings, of the defective Zimmer M/L Taper with Kinectiv®

Technology Hip Implant System, Plaintiff has suffered and continues to suffer both injuries and

damages, including, but not limited to: past, present and future physical and mental pain and

suffering; physical disability, and past, present and future, medical, hospital, rehabilitative and

pharmaceutical expenses, and other related damages.




                                                  13
    Case: 1:19-cv-01204 Document #: 1 Filed: 02/15/19 Page 14 of 32 PageID #:14



                           THE FDA’S 510(k) CLEARANCE PROCESS


       65.        The 510(k) clearance process refers to Section 510(k) of the Medical Device

Amendments of 1976 (hereafter “MDA”) of the Federal Food, Drug and Cosmetic Act. Under this

process, device manufacturers are only required to notify the FDA at least 90 days before they

market a device claimed to be “substantially equivalent” to a device the FDA approved for sale

prior to 1976, when the MDA was enacted.

       66.        No clinical testing is required under this process.

       67.        Subsequent amendments to the MDA allowed for 510(k) clearance for products

deemed “substantially equivalent” to post-MDA, 510(k) cleared devices.

       68.        Through this domino effect, devices deemed “substantially equivalent” to devices

previously deemed “substantially equivalent” to devices approved for sale by the FDA prior to

1976 could be sold to patients in a matter of 90 days without any clinical testing.

       69.        Clearance for sale under the 510(k) process does not equate to FDA approval of the

cleared device.

       70.        In 2012, at the request of the FDA, the National Institute of Health (hereafter

“NIH”) conducted a thorough review of the 510(k) process, coming to the following major

conclusions:

                  The 510(k) clearance process is not intended to evaluate the
                  safety and effectiveness of medical devices with some exceptions.
                  The 510(k) process cannot be transformed into a pre-market
                  evaluation of safety and effectiveness so long as the standard for
                  clearance is substantial equivalence to any previously cleared
                  device.

       71.        The NIH explained, “The assessment of substantial equivalence does not require

an independent demonstration that the new device provides a ‘reasonable assurance of safety and

effectiveness.’” Further, the NIH even pointed out that the classification of predicate devices
                                                   14
    Case: 1:19-cv-01204 Document #: 1 Filed: 02/15/19 Page 15 of 32 PageID #:15



approved for sale prior to the 1976 MDA “did not include any evaluation of the safety and

effectiveness of individual medical devices . . . Thus is common for devices to be cleared through

the 510(k) program by being found substantially equivalent to devices that were never individually

evaluated for safety and effectiveness, either through the original device classification program or

through the 510(k) process.”

        72.    Zimmer cleared the Zimmer M/L Taper with Kinectiv® Technology Hip Implant

System device, and its related components, under a process used by the United States Food and

Drug Administration known as the 510(k) Premarket Notification. Under Section 510(k) of the

Federal Food, Drug and Cosmetic Act, a medical device does not have to go through the rigors of

a clinical study to gain approval by the FDA. Instead, the device is supposed to demonstrate

substantial equivalence to a predicate medical device.

        73.    The first components of the Zimmer M/L Taper with Kinectiv® Technology Hip

Implant System were cleared for sale in the United States according to Section 510(k) in January,

2007.



                                      CAUSES OF ACTION

                                  FIRST CAUSE OF ACTION
                                (AGAINST ALL DEFENDANTS)

                           Strict Products Liability – Defective Design

        74.    Plaintiff incorporates by reference all previous paragraphs of this Complaint as if

fully set forth herein and further alleges as follows:

        75.    Defendants are the designers, manufacturers, marketers, advertisers, distributors,

sellers, and/or suppliers of orthopedic devices, including the Zimmer M/L Taper with Kinectiv®

Technology Hip Implant System.

                                                  15
    Case: 1:19-cv-01204 Document #: 1 Filed: 02/15/19 Page 16 of 32 PageID #:16



       76.       Defendants are engaged in the business of manufacturing, designing, marketing,

advertising, distribution and supplying the Zimmer M/L Taper with Kinectiv® Technology Hip

Implant System and placed the devices into the stream of commerce in a defective and

unreasonably dangerous condition such that the foreseeable risks exceeded the benefits associated

with the design and/or formulation of the products.

       77.       The Zimmer M/L Taper with Kinectiv® Technology Hip Implant System supplied

to Plaintiff was defective in design and formulation and was unreasonably dangerous when it left

the hands of Defendants, the manufacturer, designer and supplier, and it reached the user and

consumer of the products, Plaintiff, without substantial alteration in which they were sold.

       78.       Plaintiff is in the class of persons that Defendants should reasonably foresee as

being subject to the harm caused by the defectively designed Zimmer M/L Taper with Kinectiv®

Technology Hip Implant System, insofar as Plaintiff was the type of person for whom the hip

implants were intended to be used.

       79.       The Zimmer M/L Taper with Kinectiv® Technology Hip Implant System had an

inadequate design for the purposes of total hip replacement.

       80.       The Zimmer M/L Taper with Kinectiv® Technology Hip Implant System contained

unreasonably dangerous design defects, including but not limited to, a femoral neck with dual

modular tapers and mixed metal junctions when a Cobalt Chromium femoral head is utilized.

       81.       The risks associated with the Zimmer M/L Taper with Kinectiv® Technology Hip

Implant System when used for its intended and reasonably foreseeable purpose, include but are

not limited to: (a) the creation of dangerous and harmful metal debris in the patient’s body; (b)

pain; (c) mobility inhibition; and (d) likelihood of revision surgery with predictable cascading

complications.



                                                16
    Case: 1:19-cv-01204 Document #: 1 Filed: 02/15/19 Page 17 of 32 PageID #:17



       82.     The Zimmer Kinectiv is defective in design because the increased risk for failure

requiring revision surgery is unreasonably greater than other hip implants.

       83.     At all times relevant hereto, Plaintiff and Plaintiff’s healthcare providers used the

Zimmer M/L Taper with Kinectiv® Technology Hip Implant System for its intended or reasonably

foreseeable purpose.

       84.     Plaintiff and Plaintiff’s healthcare providers could not with the exercise of due care

have discovered any defect of the Zimmer M/L Taper with Kinectiv® Technology Hip Implant

System and were reasonable to assume that defendants had 1) performed adequate pre-market

testing, and 2) had provided physicians with sufficient education and training to make appropriate

and safe medical decisions for patients.

       85.     Defendants knew or should have known of the defective condition, characteristics,

and risks associated with the product.

       86.     On and prior to Plaintiff JOHN HAWKINS’s injuries, the Zimmer Kinectiv Device

was defective in design because there existed a reasonable alternative design that would have

reduced the risk posed by the subject Kinectiv hip implant system.

       87.     Defendants’ conduct, as described above, was reckless. Defendants risked the lives

of consumers and users of their products, including Plaintiff, with knowledge of the safety and

efficacy problems and suppressed this knowledge from the general public. Defendants made

conscious decisions not to redesign, re-label, warn or inform the unsuspecting consuming public.

Defendants’ reckless conduct warrants an award of punitive damages.

       88.     As a direct and proximate result of Defendants’ wrongful conduct, including the

defective and dangerous design and inadequate warnings of the Zimmer Kinectiv, Plaintiff has

sustained and will continue to sustain severe and debilitating injuries, economic loss, and other



                                                17
    Case: 1:19-cv-01204 Document #: 1 Filed: 02/15/19 Page 18 of 32 PageID #:18



damages including, but not limited to, cost of medical care, rehabilitation, lost income, permanent

instability and loss of balance, immobility, and pain and suffering, for which he is entitled to

compensatory and equitable damages and declaratory relief in an amount to be proven at trial.

        WHEREFORE, Plaintiff demands judgment against Defendants for compensatory and

punitive damages, together with interest, costs of suit, attorneys’ fees and all such other relief as

the Court deems proper.



                                 SECOND CAUSE OF ACTION
                                (AGAINST ALL DEFENDANTS)

                           Strict Products Liability – Failure to Warn


        89.     Plaintiff incorporates by reference each and every paragraph of this Complaint as

if fully set forth herein and further alleges as follows.

        90.     Defendants researched, developed, designed, tested, manufactured, inspected,

labeled, distributed, marketed, promoted, sold, and otherwise released into the stream of commerce

the Zimmer M/L Taper with Kinectiv® Technology Hip Implant System, in the course of same,

directly advertised or marketed the product to the FDA, health care professionals, and consumers,

including the Plaintiff, or persons responsible for consumers, and therefore had a duty to warn of

the risks associated with the use of the Zimmer M/L Taper with Kinectiv® Technology Hip

Implant System.

        91.     Defendants failed to adequately warn health care professionals and the public,

including Plaintiff and his prescribing physician, of the true risks of the Zimmer M/L Taper with

Kinectiv® Technology Hip Implant System, including that the Zimmer M/L Taper with Kinectiv®

Technology Hip Implant System was susceptible to micromotion, fretting and corrosion at the dual



                                                  18
    Case: 1:19-cv-01204 Document #: 1 Filed: 02/15/19 Page 19 of 32 PageID #:19



modular junctions, generating significant and toxic amounts of metal wear debris and corrosive

byproducts in patients, causing severe pain and injury, and requiring further treatment, including

revision surgery and/or hip replacement.

       92.     Defendants failed to timely and reasonably warn of material facts regarding the

safety and efficacy of the Zimmer M/L Taper with Kinectiv® Technology Hip Implant System.

Had they done so, proper warnings would have been heeded and no health care professional,

including Plaintiff’s physician, would have used the Zimmer M/L Taper with Kinectiv®

Technology Hip Implant System, or no consumer, including Plaintiff, would have purchased

and/or used the Zimmer M/L Taper with Kinectiv® Technology Hip Implant System.

       93.     Defendants failed to timely and reasonably provide adequate instructions and

training concerning safe and effective use of the Zimmer M/L Taper with Kinectiv® Technology

Hip Implant System.

       94.     The Zimmer M/L Taper with Kinectiv® Technology Hip Implant System, which

was researched, developed, designed, tested, manufactured, inspected, labeled, distributed,

marketed, promoted, sold and otherwise released into the stream of commerce by Defendants, was

defective due to inadequate post-marketing warnings and/or instruction because, after Defendants

knew or should have known that there was reasonable evidence of an association between the

Zimmer M/L Taper with Kinectiv® Technology Hip Implant System dual modular components

and the development of corrosion, metal fatigue, failure, micromotion and/or release of significant

amounts of metal debris and/or ions, causing serious injury and pain, Defendants failed to provide

adequate warnings to health care professionals and the consuming public, including Plaintiff, and

continued to aggressively promote the Zimmer M/L Taper with Kinectiv® Technology Hip

Implant System.



                                                19
    Case: 1:19-cv-01204 Document #: 1 Filed: 02/15/19 Page 20 of 32 PageID #:20



       95.     The Zimmer M/L Taper with Kinectiv® Technology Hip Implant System, which

was researched, developed, designed, tested, manufactured, inspected, labeled, distributed,

marketed, promoted, sold and otherwise released into the stream of commerce by Defendants, was

defective due to inadequate post-marketing warnings and/or instruction regarding the increased

risk of failure of the Zimmer M/L Taper with Kinectiv® Technology Hip Implant System resulting

in revision surgery while knowing that a safer alternative design including, the use of a ceramic

femoral head and monoblock stem components existed.

       96.     Defendants failed to perform or otherwise facilitate adequate testing; failed to

reveal and/or concealed testing and research data; and selectively and misleadingly revealed and/or

analyzed testing and research data.

       97.     As a direct and proximate result of the conduct of Defendants as aforesaid, Plaintiff

suffered serious and permanent non-economic and economic injuries.

       98.     Defendants’ conduct, as described above, was reckless. Defendants risked the lives

of consumers and users of their products, including Plaintiff, with knowledge of the safety and

efficacy problems and suppressed this knowledge from the general public. Defendants made

conscious decisions not to redesign, re-label, warn or inform the unsuspecting consuming public.

Defendants’ reckless conduct warrants an award of punitive damages.

       WHEREFORE, Plaintiff demands judgment against Defendants for compensatory and

punitive damages, together with interest, costs of suit, attorneys’ fees and all such other relief as

the Court deems proper.




                                                 20
    Case: 1:19-cv-01204 Document #: 1 Filed: 02/15/19 Page 21 of 32 PageID #:21




                                  THIRD CAUSE OF ACTION
                                (AGAINST ALL DEFENDANTS)

                        Strict Products Liability – Manufacturing Defect

        99.     Plaintiff incorporates by reference each and every paragraph of this Complaint as

if fully set forth herein and further alleges as follows:

        100.    Defendants designed, developed, manufactured, tested, packaged, advertised,

promoted, marketed, distributed, labeled and/or sold the Zimmer M/L Taper with Kinectiv®

Technology Hip Implant System, in a condition which rendered it unreasonably dangerous due to

its propensity to result in early failure of the device. The subject product was unreasonably

dangerous in construction or composition.

        101.    The Zimmer M/L Taper with Kinectiv® Technology Hip Implant System

manufactured and/or supplied by Defendants was defective in manufacture, construction or

composition in that, when it left the hands of Defendants, it deviated in a material way from

Defendants’ manufacturing performance standards and/or it differed from otherwise identical

products manufactured to the same design formula. Defendants knew or should have known that

the Zimmer M/L Taper with Kinectiv® Technology Hip Implant System could fail early in patients

therefore giving rise to pain and suffering, debilitation and the need for revision surgery to replace

the device with the attendant risks of complications and death from such further surgery,

Defendants continued to market the Zimmer M/L Taper with Kinectiv® Technology Hip Implant

System as a safe and effective hip replacement system.

        102.    As a direct and proximate result of the use of the subject product as manufactured,

designed, sold, supplied and introduced into the stream of commerce by Defendant, Plaintiff

suffered harm, damages and economic loss as previously described and will continue to suffer



                                                  21
     Case: 1:19-cv-01204 Document #: 1 Filed: 02/15/19 Page 22 of 32 PageID #:22



such harm, damages and economic loss in the future.

        WHEREFORE, Plaintiff demands judgment against Defendants for compensatory and

punitive damages, together with interest, costs of suit, attorneys’ fees and all such other relief as

the Court deems proper.

                                  FOURTH CAUSE OF ACTION
                                 (AGAINST ALL DEFENDANTS)

                                             Negligence

        103.    Plaintiff incorporates by reference each and every paragraph of this Complaint as

if fully set forth herein and further alleges as follows:

        104.    At all relevant times, Defendants had a duty to exercise reasonable care in the

design, formulation, testing, manufacture, marketing, sale, and distribution of the Zimmer M/L

Taper with Kinectiv® Technology Hip Implant System, including a duty to ensure that the Zimmer

M/L Taper with Kinectiv® Technology Hip Implant System did not pose a significantly increased

risk of bodily injury to its users.

        105.    Defendants had a duty to exercise reasonable care in the advertising and sale of the

Zimmer M/L Taper with Kinectiv® Technology Hip Implant System, including a duty to warn

Plaintiff and other consumers, of the dangers associated with the Zimmer M/L Taper with

Kinectiv® Technology Hip Implant System that were known or should have been known to

Defendants at the time of the sale of the Zimmer M/L Taper with Kinectiv® Technology Hip

Implant System to the Plaintiff.

        106.    Defendants failed to exercise reasonable care in the design, testing, manufacture,

marketing, sale and distribution of the Zimmer M/L Taper with Kinectiv® Technology Hip

Implant System because Defendants knew or should have known that the Zimmer M/L Taper with

Kinectiv® Technology Hip Implant System had a propensity to cause serious injury, including

                                                  22
    Case: 1:19-cv-01204 Document #: 1 Filed: 02/15/19 Page 23 of 32 PageID #:23



adverse local tissue reaction, pseudotumor formation, metal debris, corrosion, metal ions,

excessive wear, tissue necrosis, pain, swelling, metal ion release, loosening of the implant, bone

loss, decreased range of motion, diminished mobility, and revision surgery.

       107.    Defendants failed to exercise ordinary care in the labeling of the Zimmer M/L Taper

with Kinectiv® Technology Hip Implant System and failed to issue adequate pre-marketing or

post-marketing warnings to doctors and the general public, including Plaintiff, regarding the risk

of serious injury, including, including adverse local tissue reaction, pseudotumor formation, metal

debris, corrosion, metal ions, excessive wear, tissue necrosis, pain, swelling, metal ion release,

loosening of the implant, bone loss, decreased range of motion, diminished mobility, and revision

surgery.

       108.    Defendants knew or should have known that Plaintiff could foreseeably suffer

injury as a result of Defendants’ failure to exercise ordinary care as described above.

       109.    Defendants breached their duty of reasonable care to Plaintiff by failing to exercise

due care under the circumstances as follows:


                           a. Failing to use due care in the development, design,
               formulation, manufacturing, labeling, testing, assembly, marketing,
               advertising, promotion, inspection, sale and/or distribution of the Zimmer
               M/L Taper with Kinectiv® Technology Hip Implant System, and/or to
               utilize and/or implement reasonably safe designs for them;

                          b. At all times relevant hereto, Defendants knew or should have
               known that the unconventional modular design of the Kinectiv was
               generating the potential for metal on metal problems, vulnerabilities, and
               injuries;

                         c. Defendants failed to perform sufficient clinical trials and
               other pre-marketing evaluations to determine risk and efficacy of the
               Zimmer M/L Taper with Kinectiv® Technology Hip Implant System;

                           d. Such testing would have revealed the increased risk of
               failure and tendency to cause significant corrosion, metal wear debris, metal
               byproduct release, resulting in necrosis, pain, swelling, adverse local tissue

                                                23
Case: 1:19-cv-01204 Document #: 1 Filed: 02/15/19 Page 24 of 32 PageID #:24



        reaction, trunnionosis, and/or metallosis;

                   e. A reasonable manufacturer under the same or similar
        circumstances would have conducted additional testing and evaluation of
        the Zimmer M/L Taper with Kinectiv® Technology Hip Implant System
        before placing it into the stream of commerce;

                    f. A reasonable manufacturer under the same or similar
        circumstances would have conducted testing of all junctions coupled with
        the cobalt-chromium femoral head and evaluation of the Zimmer M/L Taper
        with Kinectiv® Technology Hip Implant System before placing it into the
        stream of commerce;

                   g. A reasonable manufacturer under the same or similar
        circumstances would have required that significant information be provided
        to physicians regarding the risks associated with foreseeable metal on metal
        problems stemming from the modular design;

                  h. At all times relevant hereto, Defendants knew or should have
        known of the serious complications and high failure rate associated with the
        Zimmer M/L Taper with Kinectiv® Technology Hip Implant System;

                   i. Failing to provide adequate and proper warnings to the
        public and to Plaintiff of the dangerous propensities of Zimmer M/L Taper
        with Kinectiv® Technology Hip Implant System when used in a reasonably
        foreseeable manner;

                   j. Failed to conduct adequate post marketing surveillance;

                   k. Failing to design, formulate, manufacture and incorporate or
        to reformulate the Zimmer M/L Taper with Kinectiv® Technology Hip
        Implant System with reasonable safeguards and protections against the type
        of injury and damage suffered by Plaintiff when used in a reasonably
        foreseeable manner;

                   l. Failing to adequately prevent, identify, mitigate, and fix
        defective designs and hazards associated with the Zimmer M/L Taper with
        Kinectiv® Technology Hip Implant System in accordance with good design
        practices;

                    m. Failing to notify and warn the public including Plaintiff of
        reported incidents involving injury, etc., and the negative health effects
        attendant to the use of the Zimmer M/L Taper with Kinectiv® Technology
        Hip Implant System, thus misrepresenting the safety of the product;

                  n. Failing to make timely and adequate corrections to the
        manufacture, design and formulation of Zimmer M/L Taper with Kinectiv®
        Technology Hip Implant System so as to prevent and/or minimize the

                                         24
    Case: 1:19-cv-01204 Document #: 1 Filed: 02/15/19 Page 25 of 32 PageID #:25



               problems suffered by Zimmer M/L Taper with Kinectiv® Technology Hip
               Implant System use;

                          o. Despite its knowledge of these risks, Defendants continued
               to promote and market the device; and,

                           p. Being otherwise being careless, reckless and negligent.

       110.    Despite knowing or having reason to know of the risks, Defendants did not (1)

perform additional testing, (2) investigate the risks, (3) suspend sales or distribution, (4) warn

physicians or patients of the propensity for the Zimmer M/L Taper with Kinectiv® Technology

Hip Implant System to cause or create significant corrosion, metal wear debris, metal byproduct

release, resulting in necrosis, pain, swelling, dislocation, osteolysis, pseudotumor formation,

adverse local tissue reaction, trunnionosis, metallosis, and/or need for early surgical revision.

       111.    As a direct and proximate result of Defendants’ acts and omissions, including their

failure to exercise ordinary care in the design, formulation, testing, manufacture, sale, labeling,

warnings and distribution of the Zimmer M/L Taper with Kinectiv® Technology Hip Implant

System and, Plaintiff was implanted with the Zimmer M/L Taper with Kinectiv® Technology Hip

Implant Systems and suffered severe and debilitating injuries, economic loss, and other damages,

including but not limited to, cost of medical care, rehabilitation, lost income, permanent instability

and loss of balance, immobility, and pain and suffering, for which he is entitled to compensatory

and equitable damages and declaratory relief in an amount to be proven at trial.

       112.    Defendants’ conduct, as described above, was reckless. Defendants risked the lives

of consumers and users of their products, including Plaintiff, with knowledge of the safety and

efficacy problems and suppressed this knowledge from the general public. Defendants made

conscious decisions not to redesign, re-label, warn or inform the unsuspecting consuming public.

Defendants’ reckless conduct warrants an award of punitive damages.

       WHEREFORE, Plaintiff demands judgment against Defendants for compensatory and

                                                 25
    Case: 1:19-cv-01204 Document #: 1 Filed: 02/15/19 Page 26 of 32 PageID #:26



punitive damages, together with interest, costs of suit, attorneys’ fees and all such other relief as

the Court deems proper.

                                  FIFTH CAUSE OF ACTION
                                (AGAINST ALL DEFENDANTS)

                                   Negligent Misrepresentation

        113.    Plaintiff incorporates by reference each and every paragraph of this Complaint as

if fully set forth herein and further alleges as follows:

        114.    Prior to the Plaintiff receiving the Zimmer Kinectiv, Defendants misrepresented

that the Zimmer M/L Taper with Kinectiv® Technology Hip Implant System was a safe and

effective total hip replacement system.

        115.    Defendants failed to disclose material facts regarding the safety and efficacy of the

Zimmer M/L Taper with Kinectiv® Technology dual modular hip implant system utilizing a CoCr

femoral head, including information regarding increased risk of failure, harmful side-effects,

increased risk of revision surgery and lack of adequate testing.

        116.    Defendants had a duty to provide Plaintiff, physicians and other consumers with

true and accurate information and warnings of any known risks and harmful side effects of the

medical device they marketed, distributed and sold.

        117.    Defendants knew or should have known, based on prior experience, adverse event

reports, studies and knowledge of the efficacy and safety failures associated with the Zimmer M/L

Taper with Kinectiv® Technology Hip Implant System, that their representations regarding

Zimmer M/L Taper with Kinectiv® Technology Hip Implant System were false, and that they had

a duty to disclose the dangers associated with the device.

        118.    Plaintiff and his physician reasonably relied to Plaintiff’s detriment upon

Defendants’ misrepresentations and material omissions in their marketing, advertisements, and

                                                  26
    Case: 1:19-cv-01204 Document #: 1 Filed: 02/15/19 Page 27 of 32 PageID #:27



promotions concerning the quality and safety of the Zimmer M/L Taper with Kinectiv®

Technology Hip Implant System. Plaintiff and his physicians reasonably relied upon Defendants’

representations that the Zimmer M/L Taper with Kinectiv® Technology Hip Implant System was

of high quality and safe for implantation into his body.

       119.     Defendants made the representations and failed to disclose the material facts with

the intent to induce consumers, including the Plaintiff, and the medical community to act in

reliance by purchasing the Zimmer M/L Taper with Kinectiv® Technology Hip Implant System

with a CoCr femoral head.

       120.    Defendants’ representations and nondisclosures regarding the safety and efficacy

of the Zimmer M/L Taper with Kinectiv® Technology Hip Implant System was the direct and

proximate cause of Plaintiff’s injuries.

       121.    Defendants’ conduct, as described above, was reckless. Defendants risked the lives

of consumers and users of their products, including Plaintiff, with knowledge of the safety and

efficacy problems and suppressed this knowledge from the general public. Defendants made

conscious decisions not to redesign, re-label, warn or inform the unsuspecting consuming public.

Defendants’ reckless conduct warrants an award of punitive damages.

       WHEREFORE, Plaintiff demands judgment against Defendants for compensatory and

punitive damages, together with interest, costs of suit, attorneys’ fees and all such other relief as

the Court deems proper.


                                 SIXTH CAUSE OF ACTION
                               (AGAINST ALL DEFENDANTS)

                                  Breach of Express Warranty

       122.     Plaintiff incorporates by reference each and every paragraph of this Complaint as



                                                 27
     Case: 1:19-cv-01204 Document #: 1 Filed: 02/15/19 Page 28 of 32 PageID #:28



if fully set forth herein and further alleges as follows:

        123.    Defendants advertised, labeled, marketed and promoted the Zimmer M/L Taper

with Kinectiv® Technology Hip Implant System, representing the quality to health care

professionals, the FDA, Plaintiff, and the public in such a way as to induce its purchase or use,

thereby making an express warranty that the Zimmer M/L Taper with Kinectiv® Technology Hip

Implant System would conform to the representations. More specifically, Defendants represented

that the Zimmer M/L Taper with Kinectiv® Technology Hip Implant System was safe and

effective, that it was safe and effective for use by individuals such as Plaintiff, and/or that it was

safe and effective to treat Plaintiff’s condition.

        124.    The representations, as set forth above, contained or constituted affirmations of fact

or promises made by the seller to the buyer which related to the goods and became part of the basis

of the bargain creating an express warranty that the goods shall conform to the affirmations of fact

or promises.

        125.    The Zimmer M/L Taper with Kinectiv® Technology Hip Implant System did not

conform to the representations made by Defendants in that the Zimmer M/L Taper with Kinectiv®

Technology Hip Implant System was not safe and effective, was not safe and effective for use by

individuals such as Plaintiff, and/or was not safe and effective to treat in individuals, such as

Plaintiff.

        126.    At all relevant times, Plaintiff used the Zimmer M/L Taper with Kinectiv®

Technology Hip Implant System for the purpose and in the manner intended by Defendants.

        127.    Plaintiff and Plaintiff’s physicians, by the use of reasonable care, could not have

discovered the breached warranty and realized its danger.

        128.    The breach of the warranty was a substantial factor in bringing about Plaintiff’s



                                                     28
     Case: 1:19-cv-01204 Document #: 1 Filed: 02/15/19 Page 29 of 32 PageID #:29



injuries.

        129.    As a direct and proximate result of Defendants’ acts and omissions, including their

failure to exercise ordinary care in the design, formulation, testing, manufacture, sale, and

distribution of Zimmer M/L Taper with Kinectiv® Technology Hip Implant System and, Plaintiff

was implanted with Zimmer M/L Taper with Kinectiv® Technology Hip Implant System and

suffered severe and debilitating injuries, economic loss, and other damages, including but not

limited to, cost of medical care, rehabilitation, lost income, permanent instability and loss of

balance, immobility, and pain and suffering, for which they are entitled to compensatory and

equitable damages and declaratory relief in an amount to be proven at trial.

        WHEREFORE, Plaintiff demands judgment against Defendants for compensatory and

punitive damages, together with interest, costs of suit, attorneys’ fees and all such other relief as

the Court deems proper.


                                SEVENTH CAUSE OF ACTION
                                (AGAINST ALL DEFENDANTS)

                                   Breach of Implied Warranty

        130.    Plaintiff incorporates by reference each and every paragraph of this Complaint as

if fully set forth herein and further alleges as follows:

        131.    The Zimmer M/L Taper with Kinectiv® Technology Hip Implant System was not

reasonably fit for the ordinary purposes for which such goods are used and did not meet the

expectations for the performance of the product when used in the customary, usual and reasonably

foreseeable manner. Nor was the Zimmer M/L Taper with Kinectiv® Technology Hip Implant

System minimally safe for its expected purpose.

        132.    At all relevant times, Plaintiff used the Zimmer M/L Taper with Kinectiv®



                                                  29
     Case: 1:19-cv-01204 Document #: 1 Filed: 02/15/19 Page 30 of 32 PageID #:30



Technology Hip Implant System for the purpose and in the manner intended by Defendants.

        133.   Plaintiff and Plaintiff’s physicians, by the use of reasonable care could not have

discovered the breached warranty and realized its danger.

        134.   The breach of the warranty was a substantial factor in bringing about Plaintiff’s

injuries.

        135.   As a direct and proximate result of Defendants’ acts and omissions, including their

failure to exercise ordinary care in the design, formulation, testing, manufacture, sale, and

distribution of Zimmer M/L Taper with Kinectiv® Technology Hip Implant System, Plaintiff was

implanted with Zimmer M/L Taper with Kinectiv® Technology Hip Implant System and suffered

severe and debilitating injuries, economic loss, and other damages, including but not limited to,

cost of medical care, rehabilitation, lost income, permanent instability and loss of balance,

immobility, and pain and suffering, for which they are entitled to compensatory and equitable

damages and declaratory relief in an amount to be proven at trial.

        WHEREFORE, Plaintiff demands judgment against Defendants for compensatory and

punitive damages, together with interest, costs of suit, attorneys’ fees and all such other relief as

the Court deems proper.

                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for relief against Defendants, jointly and severally, as

follows:

        a.     Compensatory damages, in excess of the amount required for federal

               diversity jurisdiction, and in an amount to fully compensate Plaintiff for all

               his injuries and damages, both past and present;

        b.     Special damages, in excess of the amount required for federal diversity


                                                 30
     Case: 1:19-cv-01204 Document #: 1 Filed: 02/15/19 Page 31 of 32 PageID #:31



                jurisdiction and in an amount to fully compensate Plaintiff for all of his

                injuries and damages, both past and present, including but not limited to,

                past and future medical expenses, costs for past and future rehabilitation

                and/or home health care, lost income, permanent disability, including

                permanent instability and loss of balance, and pain and suffering.

        c.      Double or triple damages as allowed by law;

        d.      Attorneys’ fees, expenses, and costs of this action;

        e.      Pre-judgment and post-judgment interest in the maximum amount allowed

                by law;

        f.      Punitive damages; and,

        g.      Such further relief as this Court deems necessary, just, and proper.



                                 DEMAND FOR JURY TRIAL


        Plaintiff JOHN HAWKINS demands a trial by jury on all issues and matters so triable by

jury as a matter of right.

Dated: February 15, 2019


                                                              Respectfully Submitted,
                                                              MEYERS & FLOWERS, LLC.

                                                              By:_s/ Peter J. Flowers_____

                                                              Peter J. Flowers
                                                              pjf@meyers-flowers.com
                                                              Meyers & Flowers, L.L.C.
                                                              3 North Second Street, Suite 300
                                                              St. Charles, IL 60174
                                                              (630) 232-6333


                                                 31
Case: 1:19-cv-01204 Document #: 1 Filed: 02/15/19 Page 32 of 32 PageID #:32



                                               And


                                               Mr. Joseph Osborne
                                               Osborne & Francis
                                               433 Plaza Real Blvd., Suite 271
                                               Boca Raton, FL 33432
                                               (561) 293-2600
                                               Pro Hac Vice Pending




                                    32
